— -Motion for reargument denied, without costs. The primary reason for the decision of this court {ante, p. 863] was that the custody of a child is not “ unlawful ” simply because someone other than the present custodian has a paramount right of custody; that consequently the child, on that state of facts alone, cannot be deemed a “ neglected child ” as defined in section 2, subdivision 4, of the Children’s Court Act; and that hence there is no grant of jurisdiction to the Children’s Court. We adhere to that opinion although, as the petitioner now points out, a contrary conclusion would not oust the Supreme Court of jurisdiction, which is expressly reserved by section 28. The grant of jurisdiction, in section 6, “ in proceedings to determine the question of the rightful custody of children whose custody is subject to controversy, as related to their immediate care,” relates only to temporary disposition of the child’s custody in eases where prompt action is necessary or desirable. (Cf. § 20.) Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 863.] The following question is certified: In the above-entitled proceeding, did the Children’s Court of Westchester County have jurisdiction? Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.